Citation Nr: 0734592	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin disability, 
claimed as skin cancer secondary to herbicide exposure. 

2.  Entitlement to service connection for disability of the 
feet, claimed as jungle rot, and claimed as secondary to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active military service from March 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  Skin disability is not shown to have been present during 
service, or related to service, to include claimed herbicide 
exposure; there is no competent evidence that the veteran has 
skin cancer.

2.  Disability of the feet, claimed as jungle rot, is not 
shown to have been present during service, and onychomycosis, 
first diagnosed many years after service, is otherwise not 
related to service, to include claimed herbicide exposure.


CONCLUSIONS OF LAW

1.  Skin disability, claimed as skin cancer, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Disability of the feet, claimed as jungle rot, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated May 2004, November 2004, and March 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
service connection claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Board declines to obtain a 
medical nexus opinion with respect to the claims of service 
connection because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of skin disability 
and disability of the feet, there is no true indication that 
pertinent disabilities are associated with service on a 
direct or presumptive basis.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service and the first suggestion of 
pertinent disability many years after service, relating any 
skin disability, claimed as skin cancer, or disability of the 
feet, claimed as jungle rot, to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  The duties to notify and assist 
have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  Notwithstanding the 
foregoing, regulations provide that service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In his claim, the veteran asserts that he has skin cancer of 
the face, waist down, head, chest, and neck due to herbicide 
exposure.  The veteran also asserts that he has jungle rot.  
The veteran is claiming skin cancer and jungle rot are due to 
herbicide exposure in service.            

Service medical records are negative for skin or feet 
abnormalities.  Separation examination indicated that skin 
and feet were clinically evaluated as normal.  

Post-service medical records of record begin in 2003.  
Pertinent VA medical records include an evaluation performed 
in July 2004.  Evaluation revealed scaly, crusted patches on 
face, neck and shoulders.  A diagnosis of dermatitis was 
noted.  Clinical findings of flat lesions, very red, with 
exfoliative skin surrounding, on face, were noted in a 
September 2004 VA medical record.  

A September 2005 VA medical record indicated dry, lusterless 
and squamous toenails on evaluation.  The nails had a worm-
eaten appearance, with keratotic subungual debris.  All nails 
were thickened and elongated.  There was no evidence of 
ulcerations or keratosis on either foot.  Assessment was 
onychomycosis and severe diabetic neuropathy.  Onychomycosis 
was also noted in VA medical records dated in January 2006.   
A March 2006 VA medical record indicated diagnosis of 
dermatophytosis of nail and ingrowing nail.  

Records from the Social Security Administration revealed that 
the veteran was granted disability benefits, effective 
September 2004, for diabetic retinopathy and statutory 
blindness.  

Initially, the Board notes that the medical evidence does not 
show that the veteran has skin cancer or jungle rot.  The 
veteran has been diagnosed with dermatitis, and onychomycosis 
of the feet (most recently noted as dermatophytosis).   These 
diagnoses were not shown in service or many years following 
separation from service.  There is also no competent medical 
evidence relating the veteran's skin and feet problems to 
active service.  Thus, the service connection claims on a 
direct basis are not warranted. 

The veteran also claims herbicide exposure in service.  The 
Board notes that the veteran did not have Vietnam service nor 
is he claiming such, and is therefore not afforded the 
presumption of herbicide exposure while serving in Vietnam 
during the Vietnam era.  In a February 2006 statement, the 
veteran states that he did not have herbicide exposure as a 
result of service in Vietnam, but by handling supplies and 
equipment returning from Vietnam and also from Special Forces 
camps.  In any event, the Board notes that dermatitis, 
onychomycosis of the feet, and dermatophytosis are not 
recognized by the Secretary as warranting a presumption of 
service connection based upon herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

The preponderance of the evidence, specifically, the service 
medical records, VA medical records, and SSA records, is 
against the service connection claims.  Skin disability, 
claimed as skin cancer, is not shown to have been present 
during service, and dermatitis, first diagnosed many years 
after service, is otherwise not related to service, to 
include claimed herbicide exposure.  Disability of the feet, 
claimed as jungle rot, is not shown to have been present 
during service, and onychomycosis, first diagnosed many years 
after service, is otherwise not related to service, to 
include claimed herbicide exposure.  

As the preponderance of the evidence is against the veteran's 
service connection claims for skin disability, claimed as 
skin cancer, and disability of the feet, claimed as jungle 
rot, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for skin disability, claimed as skin 
cancer secondary to herbicide exposure, is denied. 

Service connection for disability of the feet, claimed as 
jungle rot, and claimed as secondary to herbicide exposure, 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


